In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00003-CV
         ______________________________


            CLAUDINE MILES, Appellant

                           V.

            GARY MCDONALD, Appellee



    On Appeal from the 276th Judicial District Court
                Marion County, Texas
               Trial Court No. 0700214




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Claudine Miles, appellant, has filed with this Court a motion to dismiss her pending appeal

in this matter pursuant to Rule 42.1(a) of the Texas Rules of Appellate Procedure. See TEX . R.

APP . P. 42.1(a)(1). The motion is signed by the appellant, who is representing herself pro se.

       We grant the appellant's motion and dismiss the appeal.



                                                     Jack Carter
                                                     Justice

Date Submitted:        February 5, 2008
Date Decided:          February 6, 2008




                                                 2